Citation Nr: 0825157	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to June 
1946 and in July 1952.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The appellant has not been provided notice of 
VA's duty to notify and to assist on the issue of entitlement 
to service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 (2007).  The 
United States Court of Appeals for Veterans Claims recently 
issued an opinion regarding what notice under 38 U.S.C.A. § 
5103(a) for a claim of service connection for the cause of a 
veteran's death case must include.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The Board finds that a compliant 
notice letter under the redefined duty to notify is needed.    

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the 
claimant that: (1) informs the claimant 
about the information and evidence not 
of record that is necessary to 
substantiate the claim; (2) informs the 
claimant about the information and 
evidence that VA will seek to provide; 
and (3) informs the claimant about the 
information and evidence the claimant 
is expected to provide.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notify the appellant of the 
regulations regarding the effective 
date of any award of Dependency and 
Indemnity Compensation (DIC) benefits.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the notice must 
include:  (1) a statement of the 
conditions, if any, for which the 
veteran was service-connected at the 
time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

